DETAILED ACTION
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 02 December 2021, the Applicant has filed a response on 24 February 2022.
Claims 1 and 16 were objected to due to minor informalities. The claims have been amended to address the informalities. The Examiner hereby withdraws the objection.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A computing device comprising a processor, the processor configured to:
receive, from an image capture system, an image captured in an environment and image metadata associated with said image, the image metadata comprising an image capture time;
receive a sound recognition message from a sound recognition module, said sound recognition message comprising (i) a sound recognition identifier indicating a target sound or scene that has been recognized based on captured audio data captured in said environment, and (ii) time information associated with said sound recognition identifier;
detect that the target sound or scene occurred at a time that said image was captured based on the image metadata and the time information in the sound recognition message; and
output a camera control command to said image capture system based on said detection.
Closest Prior Art
The reference of Lee et al (US 2017/0243617 A1) provides teaching for a processor FIG. 1 Part 120, a camera module to receive still images [0041], capturing an image within an environment having timing information of the captured image [0120].
KOSKAN et al (US 2020/0279390 A1) provides teaching for metadata information of a captured image containing the time the image was acquired [0076].
The reference of VUCUREVICH (US 2015/0312528 A1) provides teaching for obtaining video from a first device, and ensuring a correlation with audio from another device at the same time [0027].
Mitchell et al (US 2021/0104255 A1) provides teaching for the recognition of a scene based on recognised sounds to provide sound descriptors with time-stamps [0055], with such information being provided as a notification to a user [0083].
Yang et al (EP 2 853 962 A1) provides teaching for sending a control command to a camera, after a certain detection has been achieved between the camera and a separate device (Col 6 Step 202).
The prior art of record taken alone or in combination however fail to teach, inter alia, a computing device which outputs a camera control command to an image capture system based on detecting that a target sound occurred at the same time an image was captured using image metadata.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 16, the prior art of record taken alone or in 
combination fail to teach, inter alia, a computer implemented method which outputs a camera control command to an image capture system based on detecting that a target sound occurred at the same time an image was captured using image metadata.
With regard to claim 17, the prior art of record taken alone or in combination
fail to teach, inter alia, a non-transitory data carrier carrying processor code running on a processor with instructions to output a camera control command to an image capture system based on detecting that a target sound occurred at the same time an image was captured using image metadata.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657